Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This ALLOWANCE is in response to the amendment filed 6/11/2021.  Claims 1-20 are pending.  Claims 1 (a non-transitory CRM), 9 (a method), and 17 (a machine) are independent.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed 6/11/2021 are persuasive, Cottrille (US 2009/0164878) in view of Luo (US 2009/0323087) does not disclose a first/second arguments identifying respective ranges of content to be redacted based on a group of users and device parameters.  Luo is considered the closest prior art to this feature but Luo does not disclose the structure of the redaction template and does not disclose the above noted claim feature.  An updated search was performed but did not locate further references which alone, or in combination with those previously made of record, would anticipate or reasonably render obvious the combination of features set forth in claims 1, 9 and 17.  As such, claims 1-20 are ALLOWED.
Also, the double patenting rejection featured in the Office Action dated 3/11/2021 has been withdrawn the amended claims are not an obvious variant of the claims in the applicant’s patent U.S. 10,083,320.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, specifically:
Schrichte, US 10,977,614, discloses storing a redaction document with redaction instructions that are applied in response to a view, print, or copy instruction. 
Weksler et al., US 11,055,445 discloses location based masking of data.
Hussain et al., US 8,590,034, discloses a redaction appliance that redacts data based on a user location. 
Ben-Natan et al., US 2016/0127322, discloses a user interface for specifying redaction rules.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492